—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II prison disciplinary hearing, petitioner was found guilty of harassment. Contrary to petitioner’s contention, the misbehavior report as well as the testimony offered at the hearing provide substantial evidence of his guilt (see, Matter Headley v Goord, 274 AD2d 714).
We also reject petitioner’s contentions that he was denied a fair and impartial hearing and that his guilt was predetermined by virtue of bias on the part of the Hearing Officer. Petitioner was afforded a full opportunity to testify and to call and examine witnesses. We are unable to say that the result of the hearing flowed from bias on the part of the Hearing Officer rather than from the nature and quality of the evidence presented (see, Matter of Couch v Goord, 255 AD2d 720). Petitioner’s contentions that he was denied access to certain items of evidence is without merit as the record reveals that the evidence sought did not exist (see, Matter of Weatherly v Goord, 268 AD2d 642). Petitioner’s remaining claims, that he was unable to prepare a defense and that the hearing was untimely, are also without merit.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.